DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
 Election/Restrictions
Claims 24-32, 35, and 36 are allowable. The restriction requirement between inventions and species, as set forth in the Office action mailed on 12/26/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/26/2019 is partially withdrawn.  Claims 37-45, directed to species b-m are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-23, directed to Invention I, and claims 46-67, directed to Invention III, are withdrawn from consideration because they do not require all the limitations of an allowable claim. Claims 33 and 34 remain withdrawn because they are related to unelected species i and iii, while claim 24 is directed to elected species ii.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 1-23, 33, 34, and 46-67 directed to inventions and species non-elected without traverse.  Accordingly, claims 1-23, 33, 34, and 46-67 have been cancelled.
Claims 24-32 and 35-45 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The Specification has been amended as follows:
	In paragraph [0001], after “filed September 8, 2015,”, --now U.S. Pat. No. 10,226,349,-- has been inserted.

The claims have been amended as follow:
Note: the following claim amendments are for correcting typographical concerns.



36. The device of claim 24 wherein: the bone is 

Claim 37 has been amended as follows:
37. The device of claim 24 wherein: the bone is 

Claim 38 has been amended as follows:
38. The device of claim 24 wherein: the bone is 

Claim 39 has been amended as follows:
39.  The device of claim 24 wherein the bone is 

Claim 40 has been amended as follows:
40. The device of claim 24 wherein: the bone is 

Claim 41 has been amended as follows:
41. The device of claim 24 wherein: the bone is 

Claim 42 has been amended as follows:
42. The device of claim 24 wherein: the bone is 

Claim 43 has been amended as follows:
43. The device of claim 24 wherein: the bone is 


44. The device of claim 24 wherein: the bone is 

Claim 45 has been amended as follows:
45. The device of claim 24 wherein: the bone is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774